                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION
                                       1:19-cv-00006-FDW

HILDRED MANUEL LYLES, JR.,                )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )                                          ORDER
                                          )
KATY POOLE, et al.,                       )
                                          )
      Respondent.                         )
__________________________________________)

        Hildred Manuel Lyles, Jr., a prisoner of the State of North Carolina, has filed a pro se

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court. (Doc. No. 1.)

        To the extent Lyles’s petition is comprehensible, it appears he is challenging the

jurisdiction of the Orange County Superior Court to impose judgment and sentence him to prison

in October 1993. (§ 2254 Pet. 1, Doc. No. 1.) Orange County is within the territorial jurisdiction

of the United States District Court for the Middle District of North Carolina. See 28 U.S.C. §

113(b). Thus, pursuant to the provisions of 28 U.S.C. § 2241(d), and in accordance with a joint

order of the United States District Courts for the Eastern, Middle and Western Districts of North

Carolina (Joint Order, In re: Applications for Writs of Habeas Corpus (Oct. 26, 1966)), the Court

shall transfer the habeas petition to the United States District Court for the Middle District of

North Carolina, where venue is proper. 1

        IT IS, THEREFORE, ORDERED that the Clerk of Court shall transfer this civil action




1
  This is the second § 2254 petition Petitioner has filed in this District challenging the 1993 Orange County
judgment. See Lyles v. Poole, No. 1:18-cv-00348-FDW (W.D.N.C. closed Dec. 11, 2018), Doc. No.1. The Court
transferred that action to the Middle District, as well. Id. at Doc. No. 2.
                                                           1
to the United States District Court for the Middle District of North Carolina for all further

proceedings. The Clerk is further directed to provide a copy of this Order to Lyles and,

thereafter, to close this case.

        SO ORDERED.
                                                Signed: January 14, 2019
                                         2019




                                                     2
